--------------------------------------------------------------------------------

Exhibit 10.1

 

THIRD AMENDMENT TO THIRD STANDSTILL AGREEMENT

 

This THIRD AMENDMENT TO THIRD STANDSTILL AND AMENDMENT AGREEMENT (this
"Amendment"), dated as of May 15, 2003, is among SEITEL, INC. (the "Company"), a
Delaware corporation, each of its subsidiaries (whether direct or indirect and
whether or not wholly-owned, collectively, the "Subsidiaries"), and each of the
Noteholders listed on the signature pages hereto. Capitalized terms have the
respective meanings ascribed thereto in the Third Standstill Agreement (as
defined below).

 



W I T N E S S E T H

:



 

WHEREAS,

the Noteholders, the Company and the Subsidiary Guarantors are party to that
certain Standstill and Amendment Agreement dated as of July 17, 2002, that
certain Second Standstill and Amendment Agreement dated as of October 15, 2002,
and that certain Third Standstill and Amendment Agreement dated as of December
2, 2002, as amended by that Amendment to Third Standstill Agreement dated as of
February 28, 2003 and the Second Amendment to Third Standstill Agreement dated
as of April 10, 2003 (and together with various preceding standstill,
forbearance and/or amendment letters and agreements between the Company and the
Noteholders, collectively, the "Existing Third Standstill Agreement" and as
amended by this Amendment and as may be further amended from time to time, the
"Third Standstill Agreement") pursuant to which such Noteholders agreed to
forbear until June 2, 2003 or earlier upon the occurrence of a Termination Event
(as defined in the Existing Third Standstill Agreement) or delivery by the
Noteholders of a Termination Notice from exercising rights and remedies they
have pursuant to the Note Purchase Agreements as a result of the existence and
occurrence of certain Events of Default and the Company agreed to comply with
certain terms and conditions as more fully described therein; and



 

WHEREAS

, a Termination Event (as defined in the Existing Third Standstill Agreement)
will occur if the Company fails to complete and, as applicable, perform under,
all documentation required to implement a financial restructuring by May 15,
2003 on terms and conditions satisfactory to the Noteholders (the "Documentation
Termination Event"); and



 

WHEREAS

, upon the occurrence of the Documentation Termination Event, the Noteholders
will have the right to immediately exercise, without further notice, any one or
more rights and remedies that they may have under any of the Note Purchase
Agreements, any of the Notes or any of the other Financing Documents, under law
and in equity; and



 

WHEREAS

, the Company has requested that the Noteholders extend the deadline for
completion and, as applicable, performance under, all documentation required to
implement a financial restructuring of the Company and its Subsidiaries and
continue to forbear from exercising their rights and remedies, subject to the
terms of the Third Standstill Agreement, to allow the Company to implement such
financial restructuring; and



 

WHEREAS

, the Company, each Subsidiary and each Noteholder party hereto are desirous of
entering into this Amendment on the terms and conditions hereinafter set forth.



 

NOW, THEREFORE

, in consideration of the matters referred to above, the mutual covenants set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:



 

1.    AMENDMENTS.

 



Subject to the provisions of Section 5 hereof, the Existing Third Standstill
Agreement is amended as follows:



a.    Section 1 of the Existing Third Standstill Agreement is hereby amended by
amending and restating subsection (ix) of the definition of "Termination Event"
to read as follows:

 



"(ix) the failure of the Company to complete and, as applicable, perform under,
all documentation required to implement a financial restructuring by May 30,
2003 on terms and conditions satisfactory to the Noteholders."

 





b.    Section 5(b)(iii) of the Existing Third Standstill Agreement is hereby
amended by inserting the following parenthetical immediately after the term
"Debt" appearing in the first line thereof:

 



"(excluding any Debt incurred in connection with the settlement of litigation
involving Herbert Pearlman (the "Pearlman Litigation") on terms that the Company
reasonably believes are in its, and its creditors', best interests, provided
however, that nothing contained herein shall be deemed to limit or prejudice the
Noteholders' rights in any insolvency proceeding with regard to the Pearlman
Litigation and any settlement related thereto)"

 





c.    Section 5(b)(viii) of the Existing Third Standstill Agreement is hereby
amended by deleting the parenthetical immediately after the term "Required
Noteholders" appearing in the fourth and fifth lines thereof and there is
substituted therefor the following parenthetical:

 



"(excluding the settlement of litigation in connection with the Winthrop Lease
obligations and the Pearlman Litigation on terms that the Company reasonably
believes are in its, and its creditors', best interests, provided however, that
nothing contained herein shall be deemed to limit or prejudice the Noteholders'
rights in any insolvency proceeding with regard to the Winthrop Lease, the
Pearlman Litigation and any settlement related thereto)"

 





d.    Section 5(b)(x) of the Existing Third Standstill Agreement is hereby
amended by inserting the following parenthetical immediately after the term
"Subsidiary" appearing in the third line thereof:

 

"(excluding any settlement payments made in connection with the settlement of
the Pearlman Litigation on terms that the Company reasonably believes are in
its, and its creditors', best interests, provided however, that nothing
contained herein shall be deemed to limit or prejudice the Noteholders' rights
in any insolvency proceeding with regard to the Pearlman Litigation and any
settlement related thereto)"

 



2.    REPRESENTATIONS AND WARRANTIES.

 



To induce the Noteholders to enter into this Amendment, the Company and the
Subsidiaries, as applicable, represent and warrant, as of the Amendment
Effective Date, as follows:



a.    the Company is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware;

 





b.    each of the Subsidiaries is an organization duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization;

 





c.    the execution and delivery of this Amendment is within the corporate
powers of the Company and each Subsidiary, has been duly authorized by the
Company and each Subsidiary and constitutes a valid and binding obligation of
the Company and each Subsidiary, enforceable in accordance with its terms,
except that such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforceability of
creditors' rights generally and except that such enforceability is subject to
the availability of equitable remedies;

 





d.    the execution and delivery of this Amendment does not conflict with,
result in any breach of any of the provisions of, constitute a default under, or
result in the creation of any Lien upon any property of the Company or any
Subsidiary under the provisions of, any agreement, charter instrument, bylaw or
other instrument to which the Company or any Subsidiary is a party or by which
the Company, any Subsidiary, or any of their respective properties may be bound;

 





e.    each of the Third Standstill Agreement, the Notes, the Note Purchase
Agreements and the other Financing Documents to which the Company and each
Subsidiary is a party, as each may be have been amended prior to the date
hereof, constitutes a valid and binding obligation of the Company and such
Subsidiary party thereto, enforceable in accordance with its terms, except that
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforceability of creditors'
rights generally and except that such enforceability is subject to the
availability of equitable remedies;

 





f.    except with respect to Existing Events of Default, there are, to the best
present actual knowledge of the Company, no Defaults or Events of Default in
existence on the Amendment Effective Date (although the Company continues its
investigation and diligence into certain matters that may reveal the existence
of additional Defaults or Events of Default); and

 





g.    except as disclosed on Exhibit B to the Existing Third Standstill
Agreement, neither the Company nor any Subsidiary has any Debt to any Person or
group of Persons that is outstanding (including any drawn or undrawn facilities
providing for the incurrence of Debt) in an aggregate principal amount with
respect to such Person or group of Persons of more than $5,000,000.

 





3.    AGREEMENTS OF THE COMPANY AND THE SUBSIDIARIES.

 





a.    Good Faith Negotiation of Documents

. The Company hereby covenants and agrees to negotiate all documents relating to
the financial restructuring in good faith and to take actions consistent
therewith as expeditiously as practicable.



 





b.    Ratification by Company

. The Company hereby adopts again, ratifies and confirms in all respects, as its
own act and deed, each of the Existing Third Standstill Agreement, the Note
Purchase Agreements, the Notes and the other Financing Documents and any
document or instrument delivered pursuant to or in connection with the Financing
Documents and acknowledges (i) that all such instruments and documents shall
continue in full force and effect and (ii) that as of the Amendment Effective
Date, it has no claim or cause of action against any Noteholder (or any of its
respective directors, officers, employees or agents) or any offset right,
counterclaim or defense of any kind against any of its obligations, indebtedness
or liabilities to any Noteholder. The Company on its own behalf and on behalf of
its shareholders, employees, successors and assigns hereby waives, releases and
discharges the Noteholders and any of their predecessors and affiliates, and all
directors, officers, employees, attorneys and agents of the Noteholders and of
any of their predecessors and affiliates, from any and all claims, demands,
actions or causes of action.



 





c.    Ratification by Subsidiaries.

Each Subsidiary Guarantor hereby adopts again, ratifies and confirms, as its own
act and deed, each of the Existing Third Standstill Agreement, its respective
Subsidiary Guaranty and any document or instrument delivered pursuant to or in
connection with such Subsidiary Guaranty and acknowledges that all such
instruments and documents shall continue in full force and effect. Each
Subsidiary acknowledges that as of the Amendment Effective Date, it has no claim
or cause of action against any Noteholder (or any of its respective directors,
officers, employees or agents) or any offset right, counterclaim or defense of
any kind against any of its obligations, indebtedness or liabilities to any
Noteholder. Each Subsidiary on its own behalf and on behalf of its shareholders,
employees, successors and assigns hereby waives, releases and discharges the
Noteholders and any of their predecessors and affiliates, and all directors,
officers, employees, attorneys and agents of the Noteholders and of any of their
predecessors and affiliates, from any and all claims, demands, actions or causes
of action.



 





4.    NONWAIVER AND NO AMENDMENT.

 



TIME IS OF THE ESSENCE WITH RESPECT TO ALL COVENANTS, CONDITIONS, AGREEMENTS,
AND OTHER PROVISIONS HEREIN. Except as otherwise expressly provided for in this
Amendment, the terms of this Amendment shall not operate as a waiver by any of
the Noteholders of, or otherwise prejudice, the Noteholders' rights, remedies or
powers under the Existing Third Standstill Agreement, the Notes, the Note
Purchase Agreements, the other Financing Documents, the Noteholder Consent or
applicable law. Except as expressly provided herein, no terms or provisions of
the Existing Third Standstill Agreement are modified or changed by this
Amendment, and all of the terms and provisions of the Existing Third Standstill
Agreement shall continue in full force and effect. The Company and each
Subsidiary hereby acknowledges and reaffirms all of their respective obligations
and duties under each of the Existing Third Standstill Agreement, the Note
Purchase Agreements, the Notes and the other Financing Documents to which each
is a party, as each such Financing Document may have been amended from time to
time prior to the date hereof.

 



5.    AMENDMENT EFFECTIVE DATE.

 



Each provision of this Amendment shall become effective on the first date (but
in all respects shall be deemed to be nunc pro tunc to May 15, 2003, the
"Amendment Effective Date") on which the Company and the Noteholders required by
each Note Purchase Agreement to effect waivers and amendments thereunder
respectively shall have executed and delivered this Amendment.

 



6.    ACKNOWLEDGEMENT.

 



The Company and each Subsidiary acknowledges that the Noteholders shall continue
to have the right to deliver a Termination Notice in the manner prescribed by
Section 2(b) of the Third Standstill Agreement at any time for any reason or no
reason, and after any such delivery any Noteholder shall be entitled to
immediately exercise, without further notice, any one or more rights and
remedies that it may have under any of the Note Purchase Agreements, any of the
Notes or any of the other Financing Documents.

 



7.    HEADINGS.

 



All headings and captions preceding the text of the several Sections of this
Amendment are intended solely for the convenience of reference and shall not
constitute a part of this Amendment nor shall they affect its meaning,
construction or effect.

 



8.    ENTIRE AGREEMENT.

 



This Amendment, the Third Standstill Agreement, the Note Purchase Agreement, the
Notes and the other Financing Documents, as amended to the date hereof, embody
the entire agreement and understanding between the Noteholders, the Company and
the Subsidiaries and supersede all prior agreements and understandings relating
to the subject matter hereof and thereof.

 



9.    GOVERNING LAW.

 



This Amendment and the Third Standstill Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

 



10.  DIRECTLY OR INDIRECTLY.

 



Where any provision in this Amendment refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person,
including actions taken by or on behalf of any partnership or limited liability
company in which such Person is a general partner or managing member, as
applicable.

 



11.  COUNTERPARTS.

 



This Amendment may be executed by the parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. An executed
copy of this Amendment sent by facsimile shall be effective as an original.

 



[Remainder of page intentionally left blank. Next page is signature page.]

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their authorized officers as of the date first written above.

 

SEITEL, INC.




By_/s/_____________________
Name:
Title:



 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

By: David L. Babson & Company Inc., as Investment Adviser

 

By_/s/_____________________
Name:
Title:



C.M. LIFE INSURANCE COMPANY

By: David L. Babson and Company Inc. as Investment Sub-Adviser

 

By_/s/_____________________
Name:
Title:

MASSMUTUAL ASIA LIMITED

By: David L. Babson & Company Inc. as Investment Adviser

 

By_/s/_____________________
Name:
Title:

SUNAMERICA LIFE INSURANCE COMPANY

By: AIG Global Investment Corp., Investment Adviser

 

By:_________________________
Name:
Title:

FIRST SUNAMERICA LIFE INSURANCE COMPANY

By:_________________________
Name:
Title:



 

J. ROMEO & CO. as NOMINEE for
MONY LIFE INSURANCE COMPANY

By_/s/_____________________
Name:
Title:

J. ROMEO & CO. as NOMINEE for
MONY LIFE INSURANCE COMPANY OF AMERICA

By_/s/_____________________
Name:
Title:

UNITED OF OMAHA LIFE INSURANCE COMPANY

By:_________________________
Name:
Title:

PAN-AMERICAN LIFE INSURANCE COMPANY

By:_________________________
Name:
Title:

PRINCIPAL LIFE INSURANCE COMPANY, ON BEHALF OF ONE OR MORE SEPARATE ACCOUNTS

 

> By: Principal Global Investors, LLC, a Delaware limited liability company, its
> authorized signatory

 

By_/s/_____________________
Name:
Title:

 

By_/s/_____________________
Name:
Title:

CGU LIFE INSURANCE COMPANY OF AMERICA, a Delaware corporation (formerly known as
Commercial Union Life Insurance Company of America)

> By:

Principal Global Investors, LLC, a Delaware limited liability company, its
attorney in fact



 

By_/s/_____________________
Name:
Title:

 

By_/s/_____________________
Name:
Title:

WIND RIVER CORPORATION

> By:

Principal Global Investors, LLC, a Delaware limited liability company, its
authorized signatory



By_/s/_____________________
Name:
Title:

 

By_/s/_____________________
Name:
Title:

 

ALLSTATE LIFE INSURANCE COMPANY

 

By_/s/_____________________
Name:
Title:

 

By_/s/_____________________
Name:
Title:

 

ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK

 

By_/s/_____________________
Name:
Title:

 

By_/s/_____________________
Name:
Title:

 

PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY
THE PAUL REVERE LIFE INSURANCE COMPANY

 

Severally By: Provident Investment Management, LLC

> Their: Agent
> 
>  

By_/s/_____________________
Name:
Title:

PHOENIX LIFE INSURANCE COMPANY

 

By_/s/_____________________
Name:
Title:

 

RELIASTAR LIFE INSURANCE COMPANY

By: ING Investment Management, LLC, as Agent

 

By_/s/_____________________
Name:
Title:

NORTHERN LIFE INSURANCE COMPANY

By: ING Investment Management, LLC, as Agent

 

By_/s/_____________________
Name:
Title:

RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK

By: ING Investment Management LLC, as Agent

> > By_/s/_____________________
> > Name:
> > Title:

SECURITY CONNECTICUT LIFE INSURANCE COMPANY

By: ING Investment Management LLC, as Agent

 

By_/s/_____________________
Name:
Title:

TRUSTMARK LIFE INSURANCE CO.

 

 

By_/s/_____________________
Name:
Title:

 

REPUBLIC WESTERN INSURANCE COMPANY

 

 

By:_________________________
Name:
Title:

 

OXFORD LIFE INSURANCE COMPANY

 

 

By:_________________________
Name:
Title:

 

UNITED LIFE INSURANCE COMPANY

 

 

By:_________________________
Name:
Title:

 

THE GUARDIAN INSURANCE & ANNUITY COMPANY, INC.

 

 

By_/s/_____________________
Name:
Title:

 

FORT DEARBORN LIFE INSURANCE COMPANY

 

By: Guardian Investor Services
LLC

 

By_/s/_____________________
Name:
Title:

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

By_/s/_____________________
Name:
Title:

 

BERKSHIRE LIFE INSURANCE COMPANY OF AMERICA

 

 

By_/s/_____________________
Name:
Title:

 

NATIONWIDE LIFE INSURANCE COMPANY

 

 

By_/s/_____________________
Name:
Title:

 

NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY

 

 

By_/s/_____________________
Name:
Title:

 

CONNECTICUT GENERAL LIFE INSURANCE COMPANY

By: CIGNA Investments, Inc. (authorized agent)

By_/s/_____________________
Name:
Title:

 

LIFE INSURANCE COMPANY OF NORTH AMERICA

By: CIGNA Investments, Inc. (authorized agent)

 

By_/s/_____________________
Name:
Title:

LONESTAR PARTNERS, L.P.

 

 

By:__________________________
Name:
Title:

 

COHANZICK HIGH YIELD PARTNERS, LP

 

 

By:__________________________
Name:
Title:

 

COHANZICK CREDIT Opportunities Fund, Ltd.

 

 

By:__________________________
Name:
Title

 

AMERICAN INVESTORS LIFE INSURANCE COMPANY

By: AmerUs Capital Management Group, Inc., its authorized attorney-in-fact

 

By_/s/_____________________
Name:
Title:

 

Accepted and Agreed:

 

SEITEL DATA CORP.




By_/s/_____________________
Name:
Title:



 

SEITEL DATA, LTD.
By: Seitel Delaware, Inc., general partner

 

 

By_/s/_____________________
Name:
Title:

 

N360X, L.L.C.
By: Seitel Management, Inc.,

managing member

 

 

By_/s/_____________________
Name:
Title:

 

SEITEL MANAGEMENT, INC.

 

 

By_/s/_____________________
Name:
Title:



 

818312 ALBERTA LTD

AFRICAN GEOPHYSICAL, INC.

ALTERNATIVE COMMUNICATIONS ENTERPRISES, INC.

DATATEL INC.

DDD ENERGY, INC.

EHI HOLDINGS, INC.

ENDEAVOR EXPLORATION, LLC

ENERGY VENTURES HOLDINGS, LLC

EXPRESS ENERGY I, LLC

EXSOL, INC.

GEO-BANK

MATRIX GEOPHYSICAL, INC.

OLYMPIC SEISMIC LTD.

SEIC HOLDINGS LTD.

SEIC, INC.

SEIC, L.L.C.

SEIC PARTNERS LIMITED PARTNERSHIP

SEIC TRUST ADMINISTRATION, LTD.

SEITEL CANADA HOLDINGS, INC.

SEITEL CANADA, L.L.C.

SEITEL DELAWARE, INC.

SEITEL GAS & ENERGY CORP.

SEITEL GEOPHYSICAL INC.

SEITEL INTERNATIONAL, CV

SEITEL INTERNATIONAL INC.

SEITEL IP HOLDINGS, L.L.C.

SEITEL NATURAL GAS INC.

SEITEL OFFSHORE CORP.

SEITEL POWER CORP.

SEITEL SOLUTIONS CANADA, LTD.

SEITEL SOLUTIONS HOLDINGS, LLC

SEITEL SOLUTIONS LTD.

SEITEL SOLUTIONS, INC.

SEITEL SOLUTIONS, L.L.C.

SI HOLDINGS, GP

VISION ENERGY, INC.

 

By_/s/_____________________
Name:
Title:

 

--------------------------------------------------------------------------------

 



 